DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
  The applicant has amended the claims to contain new issues. Specifically the claims have been amended to contain the negative limitation of no photocatalyst being used. However new 112 rejection follow below, missed in the first action. 

Claim Interpretation
The Examiner notes that there is no positive recitation of the chlorinated water, only a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Since claims 2-9 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
With respect to claim 11, the claim is drawn to further comprising the step of heating the predetermined volume of water. It is unclear if this heat is from the UV source or an external source. The Use of an external heating source would be in conflict with “only UV” disclosed in the parent claim 10. Therefore is should be made clear that the heat is from the UV source.  The claim is unclear in its current form, and therefore indefinite. 

Allowable Subject Matter
Claims 2-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not suggest nor fairly disclose the treatment apparatus comprises at least one light source arranged to expose the predetermined closed volume to an ultraviolet radiation of a wavelength within a range from 320 nm to 400 nm and preferably from 325 nm to 395 nm, so as to break the chlorinated molecules only with the ultraviolet radiation, and wherein the treatment apparatus is free of photocatalyst.
The prior art does not suggest nor fairly a method for treating chlorinated water comprising the step of exposing a predetermined closed volume of chlorinated water only to an ultraviolet radiation of a wavelength within one of a range from 320 nm to 400 nm and a range from 325 nm to 395 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774